COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Guillermo Puente v. Alicia Marie Puente

Appellate case number:   01-18-00583-CV

Trial court case number: 2018-34059

Trial court:             280th District Court of Harris County

        Guillermo Puente has filed a Motion to Remove Filings From Website, in which he
requests that “all filings made in the above styled cause number be removed from the website.”
His motion is DISMISSED because this court lacks jurisdiction to hear motions in this appeal
due to the expiration of the court’s plenary power. See TEX. R. APP. P. 19.1(a), 19.3.

Justice’s signature: /s/ Gordon Goodman
                     Acting individually

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.


Date: March 12, 2020